Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/711,731 BUCKET HOLDER FOR USE ON PITCHED ROOFS filed on 12/12/2019.  Claims 1-19 are pending.  

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/2022.
The traversal is on the ground(s) that the embodiments are so related that they could be covered by a single patent.  This is not found persuasive because the different features would need different queries and this is considered burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is also withdrawn as being to a non-elected Species B. 

Information Disclosure Statement
The information disclosure statement submitted on 4/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6321932 to Butters, III.
	With regards to claim 1, the patent to Butters, III discloses a device having a planar base (bottom of 20), the planar base being adapted to rest on a surface of the roof (80), a generally cylindrically-shaped main canister (20) for holding the bucket (10) in a substantially upright, vertical disposition when the bucket holder is placed on a pitched roof, the main canister being mounted on the base; and a top ring mounted on the main canister; wherein the main canister has a multi-faceted, bucket supporting inner wall (90) formed of a plurality of segments having different relative heights and angles; whereby, when the bucket is placed in the main canister of the bucket holder in a desired position, the bottom wall of the bucket rests on one or more of the segments of the bucket supporting inner wall of the main canister.
	With regards to claims 4 and 15, Butters, III teaches a base, the base having an upper side and a lower side situated opposite the upper side; and a bucket supporting main canister mounted on the upper side of the base and extending outwardly therefrom, the main canister having a side wall and a bucket supporting inner wall, the side wall extending from the base and defining a top opening situated opposite the base for receiving the bucket therein, the bucket supporting inner wall being formed with a plurality of segments having different relative heights and angles wherein, when the bucket is placed in the top opening of the main canister in a desired position, the bucket rests on one or more of the segments such that the bucket is supported thereby in a substantially upright, vertical disposition when the bucket holder is placed on a pitched roof.
	With regards to claim 8, Butters, III teaches wherein the main canister has a generally cylindrical shape defined by the side wall thereof.
	With regards to claim 9, Butters, III teaches a top ring mounted on the main canister at the top opening thereof, wherein the top ring includes a central opening formed through the thickness thereof, the central opening being in communication with the top opening formed in the main canister.
	With regards to claim 17, Butters, III teaches a base, the base having an upper side and a lower side situated opposite the upper side, the bucket supporting main canister being mounted on the upper side of the base and extending outwardly therefrom.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6321932 to Butters, III.
With regards to claims 3 and 14, Butters, III discloses as shown above and including also showing wherein the relative heights and angles of the segments of the bucket supporting inner wall of the main canister are selected such that the bucket when received by and supported by the bucket holder will be held in a substantially upright, vertical disposition on a roof having a pitch.  Butters, III does not specifically show that the corresponding pitch is to about at least one of the following fractions: about 2/12, about 4/12, about 6/12 and about 8/12, where the numerator and the denominator of the fractions respectively represent a vertical change in height of the roof over a predetermined horizontal length of the roof.  It has been held that suitable dimensions are obvious and it would be it would have been obvious to one having ordinary skill in the art at the time the invention was made to use those fractions because they are suitable for leveling the roof pitch.  

Allowable Subject Matter
Claims 2, 5, 7, 10-13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not teach at least one elastic cord, the at least one elastic cord having a first axial end which is fastened to one of the main canister, the planar base and the top ring, and a second axial end situated opposite the first axial end; and at least one clip, the at least one clip being mounted on the at least one elastic cord at the second axial end thereof, the at least one clip being engageable with the rim of the bucket when the bucket is placed in the main canister of the bucket holder to help secure the bucket in place on the bucket holder.
With regards to claims 5 and 18, the prior art does not teach wherein the base is formed as a generally planar, rectangular member.
With regards to claim 7, the prior art does not teach wherein the base includes a plurality of openings formed through the thickness thereof, the openings being provided for receiving one of cables and fasteners to help secure the bucket holder on a pitched roof.
With regards to claim 10 and 16, the prior art does not teach wherein the top ring includes arcuate edge portions at least some of which are formed with relatively different radii and which define the central opening formed in the top ring, the arcuate edge portions being used to help support the bucket received by the bucket holder whereby, when the bucket is received by the bucket holder, a portion of the bucket will rest against and be supported by one of the arcuate edge portions of the top ring to help hold the bucket in a substantially upright, vertical disposition when the bucket holder is placed on a pitched roof.
With regards to claim 11, the prior art does not teach wherein the top ring includes a plurality of spaced apart openings formed through the thickness thereof; and
wherein the bucket holder further has at least one elastic cord, the at least one elastic cord including a first axial end and a second axial end situated opposite the first axial end, the first axial end of the at least one elastic cord being secured to the top ring through one opening of the plurality of openings formed therein, the at least one elastic cord having a fastener mounted on the second axial end thereof, the fastener being provided to engage a portion of the bucket received by the bucket holder and supported thereby.
	With regards to claim 13, the prior art does not teach wherein at least one of the base and the top ring includes a plurality of openings formed therein, the openings being provided for receiving one of cables and fasteners to help secure the bucket holder on a pitched roof.








Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/27/22